CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Investment Funds: We consent to the use of our report, dated April 10, 2012, with respect to the financial statements included herein, on the Putnam Small Cap Value Fund , and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts June 25, 2012
